UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2013 HERSHA HOSPITALITY TRUST (Exact name of registrant as specified in its charter) Maryland 001-14765 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania 17102 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (717) 236-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On April 30, 2013, Hersha Hospitality Trust issued a press release announcing results of operations for the three months ended March 31, 2013.A copy of that press release is furnished as Exhibit 99.1. The information furnished with this report shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation by reference language contained therein, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release dated April 30, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HERSHA HOSPITALITY TRUST Date: April 30, 2013 By: /s/Ashish R. Parikh Ashish R. Parikh Chief Financial Officer Exhibit Index Exhibit No. Description Press release dated April 30, 2013.
